PER CURIAM.
Robert Lane Ware appeals his convictions for exploitation of an aged person, as proscribed by section 415.111(5), Florida Statutes (1991), and grand theft. For the reasons stated in our decision filed on this same date in his codefendant’s case, see Deranger v. State, 652 So.2d 400 (Fla. 2d DCA 1995), we reverse Mr. Ware’s conviction for exploitation of an aged person, and affirm his conviction for grand theft. Because our reversal of his conviction for exploitation affects his guidelines scoresheet computation, we reverse his sentence for grand theft and remand for resentencing. Upon remand, the trial court should also correct the judgment to reflect that the jury found Mr. Ware guilty of grand theft, a third degree felony. We reject his arguments that the trial court erred in denying his special requested jury instruction and in imposing restitution.
Affirmed in part, reversed in part, and remanded for resentencing.
PATTERSON, A.C.J., and ALTENBERND and LAZZARA, JJ., concur.